                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 WALTER BRANSON BENNETT,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 JODY WOLF, RICHARD WOLF, R&J WOLF, LLC,                               19-cv-108-jdp
 WOLF MINI-STORAGE, and DOES ONE TO TEN,

                              Defendants.


       This lawsuit arises out of a dispute between pro se plaintiff Walter Branson Bennett

and the owners and operators of defendant Wolf Mini-Storage, from whom Bennett had rented

three self-storage units starting in 2006. Bennett contends that defendants engaged in criminal

racketeering and misappropriated trade secrets that he had stored in the units.

       Defendants have filed a motion to dismiss Bennett’s federal claims under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. Dkt. 9. They also ask the court to decline to exercise

supplemental jurisdiction over Bennett’s state law claims. Because I agree that with defendants

that Bennett’s allegations do not support any federal claim upon which relief may be granted,

I will grant the motion to dismiss the federal claims and I will decline to exercise jurisdiction

over Bennett’s state law claims.



                                           OPINION

       Bennet alleges in his complaint that he rented three storage units from defendants to

store equipment, tools, materials, and “process trade secrets” for his leather design and

manufacturing business. In December 2015, defendants terminated Bennett’s rental

agreements and directed him to remove his property from the three units by December 31.
Bennett was not able to remove all of his property by December 31. He continued to remove

property during January 2016. But when he returned to the units on January 22, 2016,

defendants had cut Bennett’s padlocks from the doors of the units and had placed new padlocks

on each unit door. Defendants rejected Bennett’s attempts to make arrangements to remove

his property from the units. Defendants eventually offered Bennett’s remaining property for

sale to the public and then destroyed what was not purchased.

        Bennett contends that defendants’ actions amount to (1) trade secret misappropriation

and theft in violation of 18 U.S.C. § 1832 and § 1836, (2) criminal racketeering in violation

of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961–64,

and (3) trade secret misappropriation in violation of Wis. Stat. § 134.90.

        But Bennett cannot bring a civil lawsuit under 18 U.S.C. § 1832. That statute is a

federal criminal statute that can be enforced by the United States Attorney’s Office, not private

individuals.

        Bennett also cannot bring a claim for misappropriation of trade secrets under 18 U.S.C.

§ 1836. That statute is titled “Civil proceedings,” and creates the potential for civil actions to

protect trade secrets. But until May 2016, the statute authorized only the Attorney General to

bring civil actions to enjoin trade secret theft that violated § 1832. See Keehn v. United States,

No. CV144733PSGPJWX, 2015 WL 12806469, at *4 (C.D. Cal. Jan. 30, 2015) (holding that

§ 1836 did not create right of action for private litigants); Harrison-Smith v. Bank of Am., N.A.,

No. 06 C 4254, 2006 WL 2355565, at *1 (N.D. Ill. Aug. 10, 2006) (same). Congress amended

§ 1836 on May 11, 2016, when it passed the Defend Trade Secrets Act of 2016. The 2016 Act

creates a private cause of action in favor of the “owner of a trade secret that is misappropriated

. . . if the trade secret is related to a product or service used in, or intended for use in, interstate


                                                   2
or foreign commerce.” 18 U.S.C. § 1836(b)(1). But the amendment applies only to

“misappropriation of a trade secret . . . for which any act occurs on or after the date of the

enactment of this Act.” Defend Trade Secrets Act § 2(e), Pub. L. No. 114-153, 130 Stat. 376

(May 11, 2016). In this instance, Bennett alleges that defendants misappropriated his trade

secrets when they cut off his padlocks and placed new padlocks on the storage units in January

2016. Plt.’s Cpt., Dkt. 1, ¶ 28; Plt.’s Resp. Br., Dkt. 15, at 7 (“The misappropriation/theft

occurred on an earlier date than April 23, 2016 [when the property was destroyed]. Defendants

will provide the date that Plaintiff’s locks were cut off of the three units.”). Because Congress

has not authorized a private right of action for trade secret misappropriation that occurred

before May 11, 2016, Bennett’s allegations do not support a claim under § 1836.

       Bennett’s allegations also do not support a RICO claim. To state a claim under RICO,

a plaintiff must allege (1) conduct, (2) of an enterprise, (3) through a pattern, (4) of

racketeering activity. DeGuelle v. Camilli, 664 F.3d 192, 199 (7th Cir. 2011). “Racketeering

activity” means the specific acts enumerated in 18 U.S.C. § 1961(1). Bennett has not identified

conduct by defendants that meets the definition of “racketeering activity.” He also has not

alleged any facts that would support the other elements of a claim under RICO.

       That leaves Bennett’s state law claims. Because there is not diversity of citizenship

between the parties, Bennett must rely on 28 U.S.C. § 1367 to support an exercise of

jurisdiction over those claims. The general rule is that federal courts should relinquish

jurisdiction over state law claims if all federal claims are resolved before trial.

28 U.S.C. § 1367(c)(3); Burritt v. Ditlefsen, 807 F.3d 239, 252 (7th Cir. 2015). Defendants ask

the court to dismiss Bennett’s claims under § 1367(c)(3) and Bennett has not responded to




                                               3
that request, so I see no reason to depart from the general rule. I will dismiss Bennett’s state

law claims without prejudice to his refiling them in state court.



                                            ORDER

       IT IS ORDERED that defendants’ motion to dismiss, Dkt. 9, is GRANTED. Plaintiff

George William Bennett’s federal claims are DISMISSED under Rule 12(b)(6) for failure to

state a claim upon which relief may be granted. Plaintiff’s state law claims are DISMISSED

without prejudice under 28 U.S.C. § 1367(c)(3). The clerk of court is directed to enter

judgment accordingly and close this case.

       Entered August 13, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               4
